Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
HEAT DISSIPATION FROM ELECTRICAL CONNECTORS USING METAMATERIALS

The disclosure is objected to because there is no Detailed Description of Fig. 16.  
Correction or clarification is required.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “cage”, “transceiver”, “vertical-cavity surface-emitting laser” and their claimed ancillary attributes must be shown or the features cancelled from the affected claims.
                                                                                                      See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25 are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for an electrical connector comprising an electrically conductive contact within an insulating housing, does not reasonably provide enablement for a metamaterial that thermally cools the electrical connector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to choose a “metamaterial” for the invention commensurate in scope with these claims. 
Relying on US Pre Grant Publication 2021/0013653 for citation purposes; paragraphs [0032]-[0034] provide the commonly accepted definition of metamaterial and provide a cursory overview of the possible composition, structure and capabilities of metamaterials; yet the disclosure does not provide for the composition and structure of the metamaterial intended for the claimed invention which has very specific performance metrics as stated in claims 3-5, 19 and Fig. 16.

Claims 3-5 and 19 state the temperature being reduced by some measure or held within a range, but each claim is subject to the laws of thermodynamics and does not take into account the zeroth or first law of thermodynamics.  For example, if the electrical connector is operating in an environment within which it is in thermal equilibrium there will be no transitive relationship.  The disclosure does not provide for understanding the conditions under which claims 3-5 and 19 are valid.

Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-25 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Gutierrez et al.                     (US 7,524,206).

With respect to Claim 1;  Gutierrez et al. [Figs. 1e] discloses an electrical connector 104 comprising: an electrically insulating housing 102; an electrically conductive contact 120 included in the electrically insulating housing, and a metamaterial 230  which thermally cools the electrical connector or the contact [Col. 18, lines 28-33].  

With respect to Claim 2;  Gutierrez et al. [Figs. 1k] further discloses an electrically conductive shield 197 with a metamaterial 230 thermally connected to the electrically conductive shield.

With respect to Claim 6;  Gutierrez et al. postulates the electrical connector is cooler with respect to an identical electrical connector devoid of the metamaterial when operated at the same current and/or power [Col. 20, lines 1-7].    


With respect to Claim 7;  Gutierrez et al. teaches a thermal interface material [Col. 19, lines 12-15] that is directly adjacent to at least one surface of the metamaterial 230.  

With respect to Claim 8;  Gutierrez et al. shows an electrical connector 104 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the shield [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and shield thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.

With respect to Claims 9 and 10;  Gutierrez et al. shows connector 104 including a thermal metamaterial 230 that provides heat flow paths from inside the connector to outside of the connector or converts heat into radiation [Fig. 1k], the connector is an electrical connector, a power connector, or an optical module [Col. 1, lines 27-29].  

With respect to Claim 11;  Gutierrez et al. teaches the thermal metamaterial 230 includes an anisotropic composite with high thermal conductivity fibers or asymmetric particles included in a low thermal conductivity matrix to provide the heat flow paths [Col. 18, lines 38-41].  


With respect to Claim 12;  Gutierrez et al. shows the thermal metamaterial 230 converts heat into radiation that is not absorbed by resin [Fig. 1k].  

With respect to Claim 13;  Gutierrez et al. teaches a thermal interface material [Col. 19, lines 12-15]  directly adjacent to at least one surface of the thermal metamaterial 230.  

With respect to Claim 14;  Gutierrez et al. shows an electrical connector 104 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the shield [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and shield thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.

With respect to Claims 15 and 18;  Gutierrez et al. shows a cage 197 that receives a transceiver [at 112- Fig. 1] plugged into the cage 197; a heatsink connected to the cage [Col. 19, lines 19-22]; and a metamaterial 230 thermally connected to one of the cage or the heatsink [Fig. 1k]; the metamaterial thermally cools the transceiver when the transceiver is plugged into the cage [Col. 19, lines 52-56].   


With respect to Claim 16;  Gutierrez et al. teaches a thermal interface material [Col. 19, lines 12-15] directly adjacent to at least one surface of the thermal metamaterial 230.  

With respect to Claims 17 and 20;  Gutierrez et al. shows a cage 197 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the cage [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and cage thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.

With respect to Claim 21;  Gutierrez et al. [Figs. 1, 1k] show a connector 100 comprising a housing 102; an electrical contact 120 in the housing; and a metamaterial 230 thermally connected to the electrical contact 120.  

With respect to Claims 22-24;  Gutierrez et al. teaches a thermal interface material [Col. 19, lines 4-11] located between the electrical contact 120 and the metamaterial 230 or between the housing 102 and the metamaterial 230 resulting in a first thermal interface material located between the electrical contact 120 and the metamaterial 230; and a 102 and the metamaterial  material 230 [Col. 19, lines 23-26].  

With respect to Claim 25;  Gutierrez et al. shows an electrical connector 104 thermally cooled by a metamaterial 230  [Col. 18, lines 28-33].  
	However Gutierrez et al. does not specify the metamaterial 230 includes an array of surface holes.  
	Gutierrez et al. teaches an array of surface holes in the shield [Col. 19, lines 16-19] or an array of surface holes in the housing [Col. 19, lines 63-65]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the metamaterial shown by Gutierrez et al. could include an array of surface holes as exhibited in the connector housing and shield thereby contributing to the enablement of airflow while retaining the thermal properties of the metamaterial.
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833